THE COURT.
The facts presented upon this motion are in all respects similar to those under consideration in case No. 1520, Baker v. Eilers Music Company, (Civ. No. 1520), ante, p. 348, [141 Pac. 395], in which the motion to dismiss the appeal was denied. For the reasons stated in the opinion filed in that case, the motion of respondent for an order dismissing the appeal herein is denied.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 16, 1914.